FILED
                            NOT FOR PUBLICATION                              DEC 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T O F AP PE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50077

               Plaintiff - Appellee,             D.C. No. 3:09-cr-01980-LAB

  v.
                                                 MEMORANDUM *
JOSE HUGO MENDOZA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                           Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and W. FLETCHER, Circuit Judges.

       Jose Hugo Mendoza appeals from the 77-month sentence imposed following

his guilty-plea conviction for attempted entry after deportation, in violation of

8 U.S.C. § 1326, and false claim to United States citizenship, in violation of 18

U.S.C. § 911. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Mendoza contends that the sentence at the bottom of the Guidelines range is

substantively unreasonable in light of his impaired mental abilities. The record

reflects that the sentence is procedurally sound, and that, in light of the totality of

the circumstances, was neither an abuse of discretion nor substantively

unreasonable. See Gall v. United States, 552 U.S. 38, 51-52 (2007); United States

v. Carty, 520 F.3d 984, 991-93 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                            2                                     10-50077